DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 14 are objected to because of the following informalities:  
It is suggested that claim 2 end with a period instead of a semi-colon.  
The objection applies to claim 14 for having a similar deficiency.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Li (U.S. 10751879). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious to one skill in the art in view of Li as follows:
Regarding claim 1, Li discloses a method implemented by a machine learning model executing on a computing device, the method comprising: 
receiving input data that includes simulated output data and real-world data (Li Claim 1); 
performing one or more operations on the input data to generate augmented output (Li Claim 1); and
transmitting the augmented output to a physical process to control how the physical process performs a task in a physical world (Li Claim 1).  
Regarding claim 2, Li discloses the method of claim 1, wherein the simulated output data is used to control how the physical process performs the task in a virtual environment (Li Claim 1), and the real-world data is collected from the physical process performing the task in the physical world (Li Claim 1).
Regarding claim 3, Li discloses the method of claim 1, wherein the real-world data comprises a set of previous states of the physical process, and a set of previous actions performed by the physical process (Li Claim 2).  
Regarding claim 4, Li discloses the method of claim 3, wherein the simulated output data comprises a predicted next state of the physical process (Li Claim 3).  
Regarding claim 5, Li discloses the method of claim 4, wherein the augmented output comprises an augmented next state of the physical process (Li Claim 4).  
Regarding claim 6, Li discloses the method of claim 1, wherein the physical process comprises a robot interacting with an object (Li Claim 5).  
Regarding claim 7, Li discloses the method of claim 6, wherein the augmented output comprises at least one of an augmented position of the robot, an augmented orientation of the robot, an additional augmented position of the object, and an additional augmented orientation of the object in the physical world (Li Claim 9).
Regarding claim 8, Li discloses the method of claim 1, wherein the machine learning model adapts a simulation of the physical process from executing in a virtual environment to executing in the physical world (Li Claim 1).
Regarding claim 9, Li discloses the method of claim 8, wherein the simulation of the physical process invokes an additional machine learning model that predicts a position of a robot interacting with an object, an orientation of the robot, an additional position of the object, and an additional orientation of the object (Li Claims 5& 6). 
Regarding claim 10, Li discloses the method of claim 9, wherein the additional machine learning model comprises a recurrent neural network (Li Claim 7). 
Regarding claim 11, Li discloses the method of claim 8, wherein the simulation of the physical process invokes an inverse kinematics solver that generates a command for a robot based on a predicted position and orientation (Li Claim 8). 
Regarding claim 12, Li discloses the method of claim 1, wherein the machine learning model comprises a fully connected neural network (Li Claim 10). 
Regarding claim 13, Li discloses one or more non-transitory computer-readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: 
receiving input data that includes simulated output data and real-world data (Li Claim 11);
performing one or more operations on the input data to generate augmented output (Li Claim 11); and
transmitting the augmented output to a physical process to control how the physical process performs a task in a physical world (Li Claim 11). 
Regarding claim 14, Li discloses the one or more non-transitory computer-readable media of claim 13, wherein the simulated output data is used to control how the physical process performs the task in a virtual environment (Li Claim 11), and the real-world data is collected from the physical process performing the task in the physical world (Li Claim, 12).
Regarding claim 15, Li discloses the one or more non-transitory computer-readable media of claim 13, wherein the real-world data comprises a set of previous states of the physical process, and a set of previous actions performed by the physical process (Li Claim 12). 
Regarding claim 16, Li discloses the one or more non-transitory computer-readable media of claim 15, wherein the simulated output data comprises a predicted next state of the physical process (Li Claim 13). 
Regarding claim 17, Li discloses the one or more non-transitory computer-readable media of claim 16, wherein the augmented output comprises an augmented next state of the physical process (Li Claim 14).  
Regarding claim 18, Li discloses the one or more non-transitory computer-readable media of claim 13, wherein the physical process comprises a robot interacting with an object (Li Claim 15). 
Regarding claim 19, Li discloses the one or more non-transitory computer-readable media of claim 18, wherein the augmented output comprises at least one of an augmented position of the robot, an augmented orientation of the robot, an additional augmented position of the object, and an additional augmented orientation of the object in the physical world (Li Claim 9).
Regarding claim 20, Li discloses the one or more non-transitory computer-readable media of claim 13, wherein the machine learning model adapts a simulation of the physical process from executing in a virtual environment to executing in the physical world (Li Claim 11). 
Regarding claim 21, Li discloses the one or more non-transitory computer-readable media of claim 20, wherein the simulation of the physical process invokes an additional machine learning model that predicts a position of a robot interacting with an object, an orientation of the robot, an additional position of the object, and an additional orientation of the object (Li Claim 6).
Regarding claim 22, Li discloses the one or more non-transitory computer-readable media of claim 21, wherein the additional machine learning model comprises a recurrent neural network (Li Claim 7).
Regarding claim 23, Li discloses the one or more non-transitory computer-readable media of claim 20, wherein the simulation of the physical process invokes an inverse kinematics solver that generates a command for a robot based on a predicted position and orientation (Li Claim 8).
Regarding claim 24, Li discloses the one or more non-transitory computer-readable media of claim 13, wherein the machine learning model comprises a fully connected neural network (Li Claim 7).
Regarding claim 25, Li discloses a system, comprising: 
one or more memories that store instructions (Li Claim 20); and 
one or more processors that are coupled to the one or more memories and, when executing the instructions (Li Claim 20), are configured to perform the steps of: 
receiving input data that includes simulated output data and real-world data (Li Claim 20); 
performing one or more operations on the input data to generate augmented output (Li Claim 20); and 
transmitting the augmented output to a physical process to control how the physical process performs a task in a physical world (Li Claim 20).
Regarding claim 26, Li discloses the system of claim 25, wherein the simulated output data is used to control how the physical process performs the task in a virtual environment (Li Claim 11), and the real-world data is collected from the physical process performing the task in the physical world (Li Claim 1).
Regarding claim 27, Li discloses the system of claim 25, wherein the machine learning model adapts a simulation of the physical process from executing in a virtual environment to executing in the physical world (Li Claim 1).
 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3664